Title: To James Madison from Benjamin Smith Barton, 13 January 1806 (Abstract)
From: Barton, Benjamin Smith
To: Madison, James


                    § From Benjamin Smith Barton. 13 January 1806, Philadelphia. “I find, by the President’s letter to me, and by other information, that the Indians, now at Washington, are to leave that place, for Philadelphia, in a very few days. I am extremely anxious, upon their arrival here, to have as much of their company as possible, to extend the stock of my specimens of Indian languages. But it is often difficult for one intent upon such inquiries, to have as free access to these people, as the rabble of boys and others, who merely gaze at them, as they would at a strange quadruped. I have no acquaintance with the Secretary at War: it is even improbable that my name is known to him. May I ask you to communicate to him my wish, that, upon the coming of the Indians, I may have good advantages of seeing them? My views, I am sure you will believe me, are, in no wise, of a dangerous nature.”
                